Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 objected to because of the following informalities:  manner of written the claims using a capital latter in the beginning.  Appropriate correction is required.
	Note MPEP 608.01(m) Form of Claims [R-10.2019]
	“The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”
Drawings
The drawings are objected to because as applicant amended the specification and rename the figures/drawings, a corresponding figures’ numbering is require.  
Claim Rejections - 35 USC § 112
Claims 1, 7 and 18-21 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	It is not clear what applicant sought to claim as there appear a lot of redundancy, and not clear if such language define the structure or function of the device.
	For example, claims 1 and 7, “the surfaces” and “the whole rack” lack sufficient antecedent basis to the claims. What is “two ends of a connection”? It is not clear what structure defines a connection.  What is meant by the phrase “be known as”? It is not clear what is claimed with limitations following “alternatively”. These are mere examples, and the examiner is unclear what structure applicant sought to claim by such confusing and redundant language as such terms are not clearly defining the pool rack of claim 1 and the pool rack of claim 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiges US 2014/0256460 (“Geiges”) in view of Merola US 3,672,671 (“Merola”).
	As per claim 1, Geiges discloses a pool rack for grouping pool balls tightly on a pool table (pool rack 10)(the embodiment of Figs. 8 and 9 and [0047] and [0048] in conjunction to the embodiment of Figs. 1-7 and [0027]-[0046]) of comprising: 
	(a) three separable rack walls, each rack wall having two ends of a connection at the surfaces that can physically come into contact with the other rack walls, the two ends of a connection can allow the whole rack to be adapted into a shape so that at a first connected end a substantially triangular shape in a upstanding  position that rest on the pool table surface and loosely group a set of billiard balls that can be known as the upstanding extended frame, and when the rack walls are connected to each other at a second connected end the rack walls forms a substantially triangular shaped with angled rack walls that sits atop the set of billiard and tightly groups the set of billiard balls that can be known as the angled closed frame (the rack is formed by three walls, two sides 12 and 14; and a push bar 90; the rack is configure to group the balls into a close frame, a tightly formation; wall/side 12 includes two ends from pivot portion 18/40 to free end 22 (Figs. 1 and 2 [0027]-[0032] in conjunction to Figs. 8 and 9); wall/side 14 also formed by two ends 18/40 to free end 22; push bar 90 includes two ends 92 (Figs. 8 and 9; [0047]) 
	(b) a [[A]] connecting means located at each of the two ends of a connection at the surface that can physically come into contact with the other rack walls, where it can be understood as a vertex of the triangle that connects the rack walls; alternatively, at the first connected end wherein the rack walls form the triangular shaped upstanding extended frame and the second connected end wherein the rack walls form the triangular shaped angled closed frame, said connecting means permit manual movement of the rack wall connection between the first connected end and second connected end, or from the upstanding extended frame to the angled closed frame (wall/side 12 and wall/side 14 are including magnetic connection 54 (e.g. side 12) and 60 (side 14) within the pivot ends 14/18 (i.e. a first end); Figs. 1, 2 and 6 and [0035]-[0044]); the other free ends (22) each include magnets 66 (side 12) and 68 (side 14)(Figs. 5 and 6) and the two ends of push bar 90 (i.e. ends 92) including magnets 96 to mate/engage/contact magnets 66 and 68 to form a close rack to tightly place the pool’s ball in the close position.
	Geiges is not specific regarding the walls in the close/ tightly configuration without touching the surface of the pool table.
	However, it is well known in the art to includes a rack wherein the side walls, in the tightly configuration, are place without touching the surface of the pool table as taught by Merola (walls, side members 14, are in an angled configuration that when the balls are tightly arranged the walls/sides 14 are without touching the surface of the pool table 16)(Fig. 2 in conjunction to 1:26-55 and 2:1-24; note also 2:24-3:5; 3:20-37 in conjunction to 3-6 regarding different wall/side’s inclinations/angles wherein the walls are without touching the surface of the pool table 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Geiges wherein in the tightly configuration the walls without touching the surface of the pool table as taught by Merola for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form a rack device configure to place the ball in tightly configuration and to insure that such configuration withstand as the rack is removed for a play as suggested by Merola (1:20-51). 	
	As per claim 7, Geiges discloses a pool rack for grouping pool balls tightly on a pool table (pool rack 10)(the embodiment of Figs. 8 and 9 and [0047] and [0048] in conjunction to the embodiment of Figs. 1-7 and [0027]-[0046]) of comprising: 
	(a) three separable rack walls, each rack wall having two ends of a connection at the surfaces that can physically come into contact with the other rack walls, the two ends of a connection can allow the whole rack to be adapted into a shape so that at a first connected end a substantially triangular shape in a upstanding  position that rest on the pool table surface and loosely group a set of billiard balls that can be known as the upstanding extended frame, and when the rack walls are connected to each other at a second connected end the rack walls forms a substantially triangular shaped with angled rack walls that sits atop the set of billiard and tightly groups the set of billiard balls that can be known as the angled closed frame (the rack is formed by three walls, two sides 12 and 14; and a push bar 90; the rack is configure to group the balls into a close frame, a tightly formation; wall/side 12 includes two ends from pivot portion 18/40 to free end 22 (Figs. 1 and 2 [0027]-[0032] in conjunction to Figs. 8 and 9); wall/side 14 also formed by two ends 18/40 to free end 22; push bar 90 includes two ends 92 (Figs. 8 and 9; [0047]) 
	(b) a [[A]] connecting means located at each of the two ends of a connection at the surface that can physically come into contact with the other rack walls, where it can be understood as a vertex of the triangle that connects the rack walls; alternatively, at the first connected end wherein the rack walls form the triangular shaped upstanding extended frame and the second connected end wherein the rack walls form the triangular shaped angled closed frame, said connecting means permit manual movement of the rack wall connection between the first connected end and second connected end, or from the upstanding extended frame to the angled closed frame (wall/side 12 and wall/side 14 are including magnetic connection 54 (e.g. side 12) and 60 (side 14) within the pivot ends 14/18 (i.e. a first end); Figs. 1, 2 and 6 and [0035]-[0044]); the other free ends (22) each include magnets 66 (side 12) and 68 (side 14)(Figs. 5 and 6) and the two ends of push bar 90 (i.e. ends 92) including magnets 96 to mate/engage/contact magnets 66 and 68 to form a close rack to tightly place the pool’s ball in the close position.
	Geiges is not specific regarding the use of four walls and the rack in a diamond configuration.
	Geiges is not specific regarding the walls forms a substantial diamond shape with angled rack walls that sits atop the set of billiard balls.	
	With respect to the diamond-four walls rack, Merola discloses diamond rack 30 (Figs. 4 and 9; 2:61-3:5 and 3:20-37).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Geiges’ rack as diamond rack as taught by Merola for the reason that a skilled artisan would have been motivated to use a rack with such properties to be use with other well-known games utilizing a diamond rack (games such a nine ball or alike).  
	Also, as taught by Merola it is well known to provide rack’s walls forms a substantial diamond shape with angled rack walls that sits atop the set of billiard balls.	
	However, it is well known in the art to includes a rack wherein the side walls, in the tightly configuration, are place without touching the surface of the pool table as taught by Merola (walls, side members 14, are in an angled configuration that when the balls are tightly arranged the walls/sides 14 are without touching the surface of the pool table 16)(Fig. 2 in conjunction to 1:26-55 and 2:1-24; note also 2:24-3:5; 3:20-37 in conjunction to 3-6 regarding different wall/side’s inclinations/angles wherein the walls are without touching the surface of the pool table 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Geiges rack’s walls forms a substantial diamond shape with angled rack walls that sits atop the set of billiard balls as taught by Merola for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form a rack device configure to place the ball in tightly configuration and to insure that such configuration withstand as the rack is removed for a play as suggested by Merola (1:20-51). 
	As per claim 18, with respect to where the connecting means allows the rack walls to be disconnected from each other, as the connecting means are magnets (such as magnets 54-60-66-68-92 the walls 12-14-90 allowing the walls to be disconnect.
	Also, it is noted that it has been held that Where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one  piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, the structure and the operation of the rack to arrange the balls is a tightly configuration would have not altered regardless of the walls can be separated. 
	As per claim 19, Geiges discloses where the connecting means is selected from the group consisting of magnets and magnetic material ([0035]-[0044], [0047] and [0048].  
	As per claims 20, 21, with respect to where two ends of each rack wall includes a tapered portion (claim 20), and where two ends of each rack wall are rounded (claim 21), note Merola’s Figs. 2, 3 and 6-8; as well as Geiges’ Figs. 1, 6, 8 and 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      7/15/2021  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711